DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 11, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2017/0225841 to Sale et al. (hereafter Sale).
Regarding claim 1, Sale discloses a bag comprising: a header (handle area 30 and 40; Figs. 3 and 4); a body; a seal (transverse weld line 6) positioned between the header and the body (Figs. 3 and 4); and an integral handle (weld line 32 and 42; Figs. 3 and 4) comprising a central portion (of curved segment 35 and 45), a first end portion comprising a first end first branch and a first end second branch (portions of curved segments 35 and 45 adjacent a first point 37 and 47) and a second end portion comprising a second end first branch and a second end second branch (portions of curved segments 35 and 45 adjacent a second, opposite point 37 and 47); wherein the header comprises an end along transverse seal 8) generally opposing the seal (transverse seal 6); wherein the handle is positioned between the end and the seal (Figs. 3 and 4); wherein the handle is perforated (paragraphs [0035] and [0036]); and wherein the first end portion and the second end portion are located at each end of the central portion.
Regarding claim 2, Sale discloses the header comprises a height that includes a maximum distance between the end of the header (along transverse seal 8) and the seal (transverse seal 6; Figs. 3 and 4).  Sale depicts the weld line (32 and 42) approximately in the middle of the header (Figs. 3 and 4), which meets the structure implied by the recitation “wherein the handle is positioned from 10 percent to 90 percent of the height of the header from the seal.”
Regarding claim 3, Sale discloses the handle (weld 32 and 42) is positioned along a longitudinal center line of the header (Figs. 3 and 4).
Regarding claim 4, Sale discloses the handle (weld line 32 and 42) comprises portions of curved segments (35 and 45) adjacent a first point (37 and 47; Figs. 3 and 4) and portions of curved segments (35 and 45) adjacent a second, opposite point (37 and 47; Figs. 3 and 4) that are offset from a longitudinal center line of the header.
Regarding claim 5, Sale discloses the header comprises a first side and a second side generally opposing the first side and a width that includes a maximum distance between the first side and the second side (Figs. 3 and 4).   Sale depicts the weld line (32 and 42) approximately in the middle of the header (Figs. 3 and 4), which meets the structure implied by the recitation “wherein the central portion of the handle comprises from 15 percent to 85 percent of the width of the header.”
Regarding claim 6, Sale discloses the curved segments of a first end angle (the direction of tear 39 and 49 from a point 37 and 47 to a corner of the bag) between the first end first branch and the first end second branch and a second end angle between the second end first branch and the second end second branch between 0 degrees and 180 degrees (Figs. 3 and 4).
Regarding claim 9, Sale discloses the curved segments (35 and 45) of the weld line (32 ad 42) as perforated welds (paragraphs [0035] and [0046]).  Therefore, the portions of curved segments (35 and 45) adjacent a first point (37 and 47) and portions of curved segments (35 and 45) adjacent a second, opposite point (37 and 47), as discussed above, meets the recitation “comprising an end portion seal positioned over a terminating end of the first end first branch, the first end second branch, the second end first branch, and/or the second end second branch.”
Regarding claim 11, Sale discloses the bag is  made from a continuous sheet of extruded tubular film (paragraph [0005]), which meets the recitation “wherein the bag is a tube.”
Regarding claim 12, Sale discloses a bag having a closed end and open end, which meets the recitation “the bag is a pouch.”
Regarding claim 16, Sale discloses a packaged product (i.e., load bag) comprising: a header (handle area 30 and 40; Figs. 3 and 4); a body; a seal (transverse weld line 6) positioned between the header and the body (Figs. 3 and 4); and an integral handle (weld line 32 and 42; Figs. 3 and 4) comprising a central portion (of curved segment 35 and 45), a first end portion comprising a first end first branch and a first end second branch (portions of curved segments 35 and 45 adjacent a first point 37 and 47) and a second end portion comprising a second end first branch and a second end second branch (portions of curved segments 35 and 45 adjacent a second, opposite point 37 and 47); wherein the header comprises an end along transverse seal 8) generally opposing the seal (transverse seal 6); wherein the handle is positioned between the end and the seal (Figs. 3 and 4); wherein the handle is perforated (paragraphs [0035] and [0036]); and wherein the first end portion and the second end portion are located at each end of the central portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2017/0225841 to Sale et al. (hereafter Sale).
	Regarding claim 7, Sale discloses the claimed invention except for the first branch and the second branch of the first end portion or the second end portion being of different lengths.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first branch and the second branch of the first end portion or the second end portion of different lengths in the Sale bag, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 
	Regarding claim 8, Sale discloses the claimed invention except for the first branch and the second branch of the first end portion or the second end portion being of equal lengths.  It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the first branch and the second branch of the first end portion or the second end portion of equal lengths in the Sale bag, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 
	Regarding claims 10 and 14, Sale discloses the claimed invention, except it is uncertain if the material of the bag makes it a shrink bag.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use shrinkable material for the bag of Sale, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Regarding claim 15, Sale discloses the curved segments (35 and 45) of the weld line (32 ad 42) as perforated welds (paragraphs [0035] and [0046]).  Therefore, the portions of curved segments (35 and 45) adjacent a first point (37 and 47) and portions of curved segments (35 and 45) adjacent a second, opposite point (37 and 47), as discussed above, meets the recitation “comprising an end portion seal positioned over a terminating end of the first end first branch, the first end second branch, the second end first branch, and/or the second end second branch.”
	Regarding claim 17, Sale discloses the claimed invention, especially the bag being loaded (paragraphs [0035] and [0036]).  However, it is uncertain if the bag has been loaded with a food item.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to load a food item into the bag of Sale, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claim 18 is allowed.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claim 18 is the prior art of record does not disclose or fairly suggest separating a header at either a first end branch or a second end branch; and separating a grip portion from a remaining portion at either a second end second branch or a first end second branch, respectively, such that the separation propagates along or through a first seal positioned between the header and the body.
The primary reason for the indication of allowable subject matter in claim 13 is the inclusion of the limitation that the package has an opening position, wherein a first separation is made at either the first end first branch or the second end first branch; and a second separation is made at the opposing second end second branch or the first end second branch, respectively, and wherein the second separation propagates along or through a seal positioned between a header and a body and into the body.  This limitation is neither disclosed nor fairly suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734